DETAILED ACTION
		
	Claims 1-5 have been canceled. Claims 6-25 remain pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11, 14-21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al. (US 2005/0279323 A1).
Regarding claim 6, Lewis discloses a method for controlling an internal combustion engine of a powertrain, the internal combustion engine having a plurality of working chambers defined by a plurality of cylinders and a plurality of pistons [0013], the method comprising: providing: one of either a belt starter generator or an electric machine [0019], each configured to start the internal combustion engine; a first cylinder (32): a first piston (36) configured to move within the first cylinder, the first piston and the first cylinder defining a first working chamber, and the first working chamber configured to be fluidly connected to both an intake manifold (44) via an inlet valve (52), and an exhaust manifold (48) via an exhaust valve (54); and a variable valve actuation system configured to control at least one of an opening time, a closing time, or a valve lift of an inlet valve lift curve; and changing the inlet valve lift curve to a first inlet valve lift curve when the internal combustion engine is driven by one of the electric machine or the belt starter generator, the inlet valve lift curve configured to reduce: i) a transfer of fresh air from 
	Regarding claim 7, Lewis discloses the method of claim 6, wherein the changing the inlet valve lift curve to the first inlet valve lift curve occurs during start-up of the internal combustion engine [0051].
Regarding claim 8, Lewis discloses the method of claim 6, wherein the first inlet valve lift curve defines a first valve lift and a second valve lift (Fig. 6; [0044]).
Regarding claim 9, Lewis discloses the method of claim 8, wherein the first valve lift occurs during an exhaust stroke and the second valve lift occurs during an intake stroke, the exhaust stroke and intake stroke defining two strokes of a four-stroke engine cycle of the internal combustion engine (Fig. 6; [0044]).
	Regarding claim 10, Lewis discloses the method of claim 8, wherein the first valve lift is smaller than the second valve lift (Fig. 6; [0044]).
Regarding claim 11, Lewis discloses the method of claim 10, wherein the first valve lift (I1) is smaller than a valve lift of the exhaust valve (E1, Fig. 6).
Regarding claim 14, Lewis discloses the method of claim 6, wherein the first inlet valve lift curve defines an opening of the inlet valve at a first piston location of less than 90 crank angle degrees from a bottom dead center position of the first piston in an exhaust stroke of a four-stroke engine cycle of the internal combustion engine (valve I2; Fig. 6; [0044]).
Regarding claim 15, Lewis discloses the method of claim 6, wherein the first inlet valve lift curve defines an inlet valve opening at a first crankshaft angle and a maximum lift of the exhaust valve occurs at a second crankshaft angle, the first crankshaft angle occurring before the second crankshaft angle within an exhaust stroke of a four-stroke cycle of the internal combustion engine (Fig. 6; [0044]).

Regarding claim 16, Lewis discloses a method for controlling an internal combustion engine of a powertrain, the internal combustion engine having a plurality of working chambers, and each of the plurality of working chambers defined by one of a plurality of cylinders configured to receive one of a plurality of pistons [0013], the method comprising: providing: one of either a belt starter generator or an electric machine, each configured to start the internal combustion engine [0019]; a first cylinder (32); a first piston (36) configured to move within the first cylinder, the first piston and the first cylinder defining a first working chamber, and the first working chamber configured to cooperate with the first piston, an inlet valve (52), and an exhaust valve (54) to fulfill a gas exchange process for the internal combustion engine; and a variable valve actuation system (Fig. 1A) configured to control at least one of an opening time, a closing time, or a valve lift of an inlet valve lift curve; and changing the inlet valve lift curve to a first inlet valve lift curve when the internal combustion engine is driven by one of the electric machine or the belt starter generator, the first inlet valve lift curve configured to: i) manage an amount of exhaust gas recirculation delivered to at least one of the plurality of working chambers; and, ii) reduce a drag torque of the internal combustion engine (Fig. 6, [0044]; the closing of the intake valve manages internal exhaust gas recirculation to the intake passage).
Regarding claim 17, Lewis discloses the method of claim 16, wherein the first inlet valve lift curve increases an amount of exhaust gas recirculation delivered to the at least one of the plurality of working chambers ([0070-0071]).
	Regarding claim 18, Lewis discloses a method for controlling an internal combustion engine of a powertrain, the internal combustion engine having a plurality of working chambers, and each of the plurality of working chambers defined by one of a plurality of cylinders configured to receive one of a plurality of pistons [0013], the method comprising: providing: one of either a belt starter generator or an electric machine [0019], each configured to start the internal combustion engine; a first cylinder (32); a first piston (36) configured to move within the first cylinder, the first piston and the first cylinder defining a first working chamber, and the first working chamber configured to cooperate with the first piston, an inlet valve (52), and an exhaust valve (54) to fulfill a gas exchange process for the internal combustion engine; and a variable valve actuation system configured to control at least one of an opening time, a closing time, or a valve lift of an inlet valve lift curve; and changing the inlet valve lift curve to a first inlet valve lift curve when one of the belt starter generator or the electric machine is used as a generator during a regenerative braking mode, the first inlet valve lift curve configured to: i) manage an amount of exhaust gas recirculation delivered to at least one of the plurality of working chambers; and, ii) reduce a drag torque of the internal combustion engine (Fig. 6, [0044]; the closing of the intake valve manages internal exhaust gas recirculation to the intake passage).
	Regarding claim 19, Lewis discloses the method of claim 18, wherein the first inlet valve lift curve defines a first valve lift and a second valve lift (Fig. 6).
	Regarding claim 20, Lewis discloses the method of claim 19, wherein the first valve lift occurs during an exhaust stroke and the second valve lift occurs during an intake stroke, the exhaust stroke and intake stroke defining two strokes of a four-stroke engine cycle of the internal combustion engine (Fig. 6; [0044]).
Regarding claim 21, Lewis discloses the method of claim 19, wherein the first valve lift (I1) is smaller than a valve lift of the exhaust valve (E1, Fig. 6).
Regarding claim 24, Lewis discloses the method of claim 18, wherein the first inlet valve lift curve defines an opening of the inlet valve at a first piston location of less than 90 crank angle degrees from a bottom dead center position of the first piston in an exhaust stroke of a four-stroke engine cycle of the internal combustion engine (valve I2; Fig. 6; [0044]).
Regarding claim 25, Lewis discloses the method of claim 18, wherein the first inlet valve lift curve defines an inlet valve opening at a first crankshaft angle, and a maximum lift of the exhaust valve occurs at a second crankshaft angle, the first crankshaft angle occurring before the second crankshaft angle within an exhaust stroke of a four-stroke cycle of the internal combustion engine (Fig. 6, [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2005/0279323 A1).
Regarding claims 12, 13, 22 and 23 Lewis discloses closing the intake valve at BDC (see Fig. 6), however adjusting the system to close the intake valve slightly before or after BDC of the intake stroke would have been obvious to one having ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BERGKOETTER et al. (US 2015/0166037 A1) disclose a method for operating an internal combustion engine includes increasing engine drag torque, transitioning from a cylinder deactivation state to an all-cylinder state, and decreasing engine drag torque immediately subsequent to transitioning to the all-cylinder state (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747